DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument, see pages 6-8, filed on Jun. 8, 2022, have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Specification
The amendment filed 06/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “without transmitting a signal from the decoder to the encoder.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

Claims 1, 6, and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “without transmitting a signal from the decoder to the encoder” is not supported by the original disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhong (U.S. Patent Application Publication No. 2019/0373254 A1), [hereinafter Zhong], further in view of Wu (U.S. Patent Application Publication No. 2017/0064313 A1), [hereinafter Wu].
Regarding claim 1, Zhong suggests a decoder (an apparatus for decoding an encoded video stream is disclosed; 0006), the decoder comprising circuitry (Fig. 4) configured to:
receive a bitstream generated by an encoder, the bitstream including a coded reference picture, a coded current picture, and signaling information provided by the encoder (the reference information can be indicated by the encoder in, for example, a slice header or supplemental enhancement information (SEI) of the new picture; 0018; and The process 400 includes operations 404-410 to reconstruct a video stream 412 from a compressed video stream 402. In addition, the example process 400 (either the whole process or some stages) can be modified when implementing dynamic reference picture reconstruction of FIGS. 5-6 described below.; 0044 and Fig. 4), the current picture comprising a first plurality of coding units, ([0018] When using the updated DRR as reference for encoding the new picture, the reference information can be indicated by the encoder in, for example, a slice header or supplemental enhancement information (SEI) of the new picture. Upon receiving the new picture, the decoder can tell from the slice header or the SEI that the DRR needs to be updated, which will be updated with the previously decoded new slice received and acknowledged by the decoder in the feedback message. The new DRR is used for decoding the new picture. [0019] A slice can be included in one packet or divided into multiple packets; and the first slice can be associated with a slice number and will be referred to herein with the slice number (e.g., a slice “S0”) along with the picture that the slice belongs to (e.g., picture P(i+1) in FIG. 7); 0047); 
decode and store the reference picture (the reconstructed picture can also be stored in a buffer (e.g., in the memory 110 in FIG. 1) to be used as the future reference data; 0045); 
decode each of the first plurality of coding units in the current picture (decoding the first slice of the first picture after encoding the first slice of the first picture; 0040)
updating a block of the reference picture (updating the DRR with the first slice of the first picture decoded after encoding.; 0040) ; 
using the updated block as a predictor of the coding unit ([0053] The updated DRR can be used for encoding a third picture of the video stream, which is encoded later in time than the first picture and after receiving the feedback message indicative of having received the first slice of the first picture. For example, in response to receiving the feedback message indicative of having received the slice “S0” of the picture P(i+1), the DRR can be updated by using the slice “S0” of the picture P(i+1) to replace an earlier slice “S0” of the picture Pi, for example. The updated DRR can be used for encoding subsequent pictures, such as a picture P(i+5) in FIG. 7. By updating the DRR at the slice level, once a slice is confirmed at the encoder that it has been received by the decoder, the DRR can be updated to include the most recent slice, which can increase the correlation between the DRR and future pictures, even in the cases when only portions of a picture are received by the decoder.); and 
adding residual pixel values to the predictor (A residual, which is the difference between a predicted block and the current block, can be further transformed, quantized, and/or entropy encoded; 0040, 42-43); and 
decode each of the second plurality of coding units without using the reference picture ([0055] In some implementations, reference pictures used for predicting the third picture further include a picture encoded and decoded immediately prior to encoding the third picture (e.g., “last” picture). For example, the “last” picture can be encoded and then decoded using the reconstruction path in FIG. 3 so that the encoder and the decoder can use the same reference picture reconstructed from the encoded video stream. As an example, the reference picture for predicting the third picture can be selected from the updated DRR [i.e., without using the reference picture] and the last picture. For example, when the network condition is good (therefore little to no packet loss), the last picture can be used as reference).
However, Zhong does not explicitly disclose in response to the signaling information and without transmitting a signal from the decoder to the encoder.
Wu suggests in response to the signaling information and without transmitting a signal from the decoder to the encoder (Wu [0206 D] (at the host decoder, receiving at least part of a bitstream of encoded data for video, the at least part of the bitstream including syntax elements that indicate how to update reference frame buffers;)
Therefore, it would have been obvious at the time the invention was filed to incorporate the decoder slice updates of Zhong with the signaling as suggested by Wu. The motivation would be  to use the syntax elements including multiple flags to indicate which of the reference frame buffers, if any, to update, and the host decoder applies any updates indicated by the syntax elements, according to rules defined for decoding. Wu at ¶0175.
Regarding claim 6, Zhong, further in view of Wu, [hereinafter Zhong-Wu], suggests all the limitations and motivations of claim 4, as discussed above. Zhong also suggests wherein the current picture includes a coding tree unit ([0031] Each picture of the video stream 200 can be divided into multiple processing units. In some video coding standards, the processing units are referred to as “macroblocks” or “coding tree blocks” (CTBs). In some implementations, each processing unit can be further divided into one or more processing sub-units, in which the processing sub-units are referred to as “blocks” or “coding units” (CUs).).
Regarding claim 21, Zhong suggests a decoder (an apparatus for decoding an encoded video stream is disclosed; 0006), configured to:
receive a bitstream generated by an encoder, and comprising signaling information (the reference information can be indicated by the encoder in, for example, a slice header or supplemental enhancement information (SEI) of the new picture; 0018; and The process 400 includes operations 404-410 to reconstruct a video stream 412 from a compressed video stream 402. In addition, the example process 400 (either the whole process or some stages) can be modified when implementing dynamic reference picture reconstruction of FIGS. 5-6 described below.; 0044 and Fig. 4)  and a first coded picture to be used as a reference picture and a second coded picture, the second coded picture comprising a first block and a second block ([0018] When using the updated DRR as reference for encoding the new picture, the reference information can be indicated by the encoder in, for example, a slice header or supplemental enhancement information (SEI) of the new picture. Upon receiving the new picture, the decoder can tell from the slice header or the SEI that the DRR needs to be updated, which will be updated with the previously decoded new slice received and acknowledged by the decoder in the feedback message. The new DRR is used for decoding the new picture. [0019] A slice can be included in one packet or divided into multiple packets; and the first slice can be associated with a slice number and will be referred to herein with the slice number (e.g., a slice “S0”) along with the picture that the slice belongs to (e.g., picture P(i+1) in FIG. 7); 0047); 
decode and store the first picture as a reference picture (the reconstructed picture can also be stored in a buffer (e.g., in the memory 110 in FIG. 1) to be used as the future reference data; 0045); 
update a portion of the reference picture solely in response to the signaling information generated by the encoder and included in the bitstream and (updating the DRR with the first slice of the first picture decoded after encoding.; 0040); 
utilize the updated portion of the reference picture as a predictor for the first block of the second picture ([0053] The updated DRR can be used for encoding a third picture of the video stream, which is encoded later in time than the first picture and after receiving the feedback message indicative of having received the first slice of the first picture. For example, in response to receiving the feedback message indicative of having received the slice “S0” of the picture P(i+1), the DRR can be updated by using the slice “S0” of the picture P(i+1) to replace an earlier slice “S0” of the picture Pi, for example. The updated DRR can be used for encoding subsequent pictures, such as a picture P(i+5) in FIG. 7. By updating the DRR at the slice level, once a slice is confirmed at the encoder that it has been received by the decoder, the DRR can be updated to include the most recent slice, which can increase the correlation between the DRR and future pictures, even in the cases when only portions of a picture are received by the decoder.); 
decode the first block by adding residual pixels to the predictor (A residual, which is the difference between a predicted block and the current block, can be further transformed, quantized, and/or entropy encoded; 0040, 42-43); and 
decode the second block of the second picture without using an updated portion of any reference picture ([0055] In some implementations, reference pictures used for predicting the third picture further include a picture encoded and decoded immediately prior to encoding the third picture (e.g., “last” picture). For example, the “last” picture can be encoded and then decoded using the reconstruction path in FIG. 3 so that the encoder and the decoder can use the same reference picture reconstructed from the encoded video stream. As an example, the reference picture for predicting the third picture can be selected from the updated DRR [i.e., without using the reference picture] and the last picture. For example, when the network condition is good (therefore little to no packet loss), the last picture can be used as reference)
However, Zhong does not explicitly disclose in response to the signaling information generated by the encoder and without transmitting a signal from the decoder to the encoder.
Wu suggests in response to the signaling information generated by the encoder and without transmitting a signal from the decoder to the encoder (Wu [0206 D] (at the host decoder, receiving at least part of a bitstream of encoded data for video, the at least part of the bitstream including syntax elements that indicate how to update reference frame buffers;)
Therefore, it would have been obvious at the time the invention was filed to incorporate the decoder slice updates of Zhong with the signaling as suggested by Wu. The motivation would be  to use the syntax elements including multiple flags to indicate which of the reference frame buffers, if any, to update, and the host decoder applies any updates indicated by the syntax elements, according to rules defined for decoding. Wu at ¶0175.
Regarding claim 22, Zhong-Wu suggests all of the elements and motivations of claim 21, as discussed above. Zhong also suggests wherein the first block and the second block are NxN coding blocks ([0031] The size and shape of the processing units and sub-units can be any size, such as 8×8, 8×16, 16×16, 32×32, 64×64, or any arbitrary shape).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487